DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered.
This Office action is responsive to an amendment filed July 20, 2021. Claims 7-18, 21-23 & 26-28 are pending. Claims 7, 14, 21 & 27 have been amended. Claims 1-6, 19-20 & 24-25 have been canceled.
Claim Objections
Claims 7-18, 21-23 & 26-28 is/are objected to because of the following informalities:  
In regards to claim 7, 
at line 7, the limitations “a anode” should apparently read --an anode--; and 
at line 32, the limitations “spinal level L1-2” should apparently read --spinal level L1-L2--.
In regards to claim 14, at line 5, the limitations “spinal level L1-2” should apparently read --spinal level L1-L2--.
In regards to claim 21, at line 4, the limitations “spinal level L1-2” should apparently read --spinal level L1-L2--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 12-14 & 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta et al. (US 2007/0100212) (“Pimenta” hereinafter) in view of Minassian et al. (“Neuromodulation of lower limb motor control in restorative neurology,” Minassian et al., (2012) Clinical Neurology and Neurosurgery, 114:419-497) (“Minassian” hereinafter). 
In regards to claim 7, Pimenta discloses a system 170 for a spinal surgical procedure, the system 170 comprising:
a patient module 174 (see at least par 0086), 
an electrode harness 176 electrically coupled to the patient module 174 and including:
a stimulating cathode electrode (see at least par 0069, 0084, 0086-0089 & 0091); 
an anode electrode 178 (see at least par 0069, 0084, 0086-0089 & 0091); and 
one or more recording electrodes (176, 177) (see at least par 0069, 0084, 0086-0089 & 0091); 
the one or more recording electrodes 177 can be positioned at one or more locations inferior to the surgical target site;
a tissue retraction assembly (see at least fig. 1 and par 0011) including at least one retractor blade (12, 16, 18) (see at least par 0013-0015, 0060-0061 & 0064-0066) and at least one electrode 23 disposed on the at least one retractor blade (12, 16, 18) (see at least par 0069); 
a cable 182 electrically coupling the at least one electrode 23 disposed on the at least one retractor blade (12, 16, 18) to the patient module 174 (see at least fig. 57-58 and par 0086); 
a display 190; and
a control unit 172 in communication with the display 190 and the patient module 174, the control unit 172 configured to:
provide electrical stimulation with the at least one electrode 23 disposed on the at least one retractor blade (12, 16, 18) (see least par 0089-0090); 
based on a response to the provided electrical stimulation, providing at the display an indication of a direction to nearby neural structures during use of the tissue retraction assembly (see at least figs. 59-60 and par 0091);
deliver, via the patient module 174, a transcutaneous, transabdominal stimulation signal to the spine of a patient during or after establishment of an operative corridor, wherein delivery of the transcutaneous, trans-abdominal stimulation signal to the spine is delivered via the stimulating cathode electrode positioned posteriorly on the patient and the anode electrode 178 positioned anteriorly on the patient (i.e. based on an anterior spine surgery access approach, see at least  par 0059 & 0064) (see at least abstract and par 0010 & 0087);
determine a stimulation threshold intensity required to elicit at least one neuromuscular response from the stimulation signal received via the one or more

    PNG
    media_image1.png
    455
    326
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    361
    430
    media_image2.png
    Greyscale

recording electrodes (176, 177) positioned on the patient inferior to the surgical target site (see at least figs. 59-60 and par 0084-0090);
determine the health of the nerves during the spinal surgical procedure prior to establishment of the operative corridor (see at least par 0084-0090); and
provide an instruction to display the determined health of the nerves during the spinal surgical procedure via the display 190 (see at least abstract, figs. 57-58 and par 0084-0090).
Pimenta discloses a system, as described above, that fails to explicitly teach a system comprising a single cathode electrode that includes a first skin contact surface area configured to be adhered to skin of a patient: a anode electrode that includes a second skin contact surface area configured to be adhered to skin of the patient at an anterior location that is superior to the surgical target site,  wherein the second 
skin contact surface area is larger than the first skin contact surface area; and the single cathode electrode can be positioned at a posterior location of the patient that is superior to a surgical target site, the anode electrode can be positioned at an anterior location that is superior to the surgical target site; selectively operate in a transcutaneous, trans-abdominal nerve root mode configured for use with the cathode electrode being disposed at spinal level L1-2 of the patient superior to the surgical target site and the anode electrode being disposed over the patient's abdominal midline entirely below the patient's umbilicus and superior to the surgical target site; deliver, via the single cathode electrode and the anode electrode coupled to the patient module, a transcutaneous, trans-abdominal stimulation signal to the spine of a patient during or after establishment of an operative corridor, wherein delivery of the transcutaneous, trans-abdominal stimulation signal to the spine is delivered via the stimulating cathode electrode positioned posteriorly on the patient and the anode electrode positioned anteriorly on the patient.
However, Minassian teaches that it is known to provide a system comprising:
a single cathode electrode (“paravertebral electrode”) that includes a first skin contact surface area configured to be adhered to skin of a patient:
a anode electrode (“abdominal electrode”) that includes a second skin contact surface area configured to be adhered to skin of the patient at an anterior location that is superior to the surgical target site, 
wherein the second skin contact surface area is larger than the first skin contact surface area (see fig. 2A); and
the single cathode electrode can be positioned at a posterior location
of the patient that is superior to a surgical target site,
the anode electrode can be positioned at an anterior location that is superior
to the surgical target site, 


    PNG
    media_image3.png
    245
    706
    media_image3.png
    Greyscale

selectively operate in a transcutaneous, trans-abdominal nerve root mode configured for use with the cathode electrode being disposed at spinal level L1-2 of the patient superior to the surgical target site and the anode electrode being disposed over the patient's abdominal midline entirely below the patient's umbilicus and superior to the surgical target site;
deliver, via the single cathode electrode (“paravertebral electrode”) and the anode electrode (“abdominal electrode”) coupled to the patient module, a transcutaneous, trans-abdominal stimulation signal to the spine of a patient,  wherein delivery of the transcutaneous, trans-abdominal stimulation signal to the spine is delivered via the stimulating cathode electrode (“paravertebral electrode”) positioned posteriorly on the patient and the anode electrode (“abdominal electrode”) positioned anteriorly on the patient (see fig. 2 and section 6, “transcutaneous lumbar spinal cord stimulation for modification of altered neural control following spinal cord injury” at pg. 493-494).
Therefore, since the Official notice that it is known to provide position stimulating electrodes at, below or above a surgical target site in order to test different aspects of the operative corridor to localize the presence and/or proximity of nerves (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147 of US 2004/0225228), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Pimenta during or after establishment of an operative corridor thereof with a single cathode electrode that includes a first skin contact surface area configured to be adhered to skin of a patient: a anode electrode that includes a second skin contact surface area configured to be adhered to skin of the patient at an anterior location that is superior to the surgical target site,  wherein the second skin contact surface area is larger than the first skin contact surface area; and the single cathode electrode can be positioned at a posterior location of the patient that is superior to a surgical target site, the anode electrode can be positioned at an anterior location that is superior to the surgical target site; selectively operate in a transcutaneous, trans-abdominal nerve root mode configured for use with the cathode electrode being disposed at spinal level L1-2 of the patient superior to the surgical target site and the anode electrode being disposed over the patient's abdominal midline entirely below the patient's umbilicus and superior to the surgical target site; deliver, via the single cathode electrode and the anode electrode coupled to the patient module, a transcutaneous, trans-abdominal stimulation signal to the spine of a patient, wherein delivery of the transcutaneous, trans-abdominal stimulation signal to the spine is delivered via the stimulating cathode electrode positioned posteriorly on the patient and the anode electrode positioned anteriorly on the patient as taught by Minassian in order to consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen. Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
In regards to claim 12, Pimenta discloses a system, as described above, that fails to explicitly teach a system wherein the stimulating cathode electrode is a surface cathode electrode, wherein the anode electrode is a surface anode electrode. However, Minassian teaches that it is known to provide a system wherein the stimulating cathode electrode (“paravertebral electrode”) is a surface cathode electrode, wherein the anode electrode (“abdominal electrode”) is a surface anode electrode (see at least fig. 2A). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Pimenta wherein the stimulating cathode electrode is a surface cathode electrode, wherein the anode electrode is a surface anode electrode as taught by Minassian in order to consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen. Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher). 
In regards to claim 13, Pimenta as modified by Minassian discloses a system, as described above, that fails to explicitly teach a system wherein an adhesive surface of the surface cathode electrode is larger than an adhesive surface of the surface anode electrode. However, Minassian teaches that it is known to provide a system wherein an adhesive surface of the surface cathode electrode (“paravertebral electrode”) is larger than an adhesive surface of the surface anode electrode (“abdominal electrode) (see at least fig. 2A). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Pimenta wherein an adhesive surface of the surface cathode electrode is larger than an adhesive surface of the surface anode electrode as taught by Minassian in order to consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen. Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
In regards to claim 14, Pimenta discloses an apparatus for monitoring the health of nerves during a spinal surgical procedure, the apparatus configured to:
during the spinal procedure, selectively operate in:
a nerve proximity detection mode configured for use with an instrument electrode 23 mounted to an instrument (i.e., retractor assembly) (see at least figs. 1 & 59-60 and par 0064-0066, 0069 & 0089-0091); 
deliver a stimulation signal to the spine of a patient during or after establishment of an operative corridor, wherein delivery of the stimulation signal to the spine is delivered via a stimulating cathode electrode and an anode electrode 178 (i.e. based on an anterior spine surgery access approach, see at least  par 0059 & 0064) (see at least abstract and par 0010 & 0087);
determine the health of the nerves during the spinal surgical procedure prior to establishment of the operative corridor (see at least par 0084-0090); and
provide an instruction to display the determined health of the nerves during the spinal surgical procedure via a display 190 (see at least abstract, figs. 57-58 and par 0084-0090); and 
while operating in the nerve proximity detection mode: 
provide electrical stimulation with the instrument electrode 23 (see least par 0089-0090); and 
based on a response to the provided electrical stimulation, providing at the display an indication of a direction to nearby neural structures relative to the instrument (12, 16, 18) (see at least figs. 59-60 and par 0091).
Pimenta discloses an apparatus, as described above, that fails to explicitly teach an apparatus configured to: during the spinal procedure, selectively operate in a transcutaneous, trans-abdominal nerve root mode configured for use with a cathode electrode disposed at spinal level L1-2 of the patient and an anode electrode disposed over the patient's abdominal midline entirely below the patient's umbilicus; and a nerve proximity detection mode configured for use with an instrument electrode mounted to an instrument: while operating in the transcutaneous, trans-abdominal nerve root mode, deliver a transcutaneous, trans-abdominal stimulation signal to the spine of a patient during or after establishment of an operative corridor.
However, Minassian is an analogous prior art that teaches that it is known to provide an apparatus configured to: during the spinal procedure, selectively operate in a transcutaneous, trans-abdominal nerve root mode configured for use with a cathode electrode disposed at spinal level L1-2 of the patient and an anode electrode disposed over the patient's abdominal midline entirely below the patient's umbilicus; while operating in the transcutaneous, trans-abdominal nerve root mode, deliver a transcutaneous, trans-abdominal stimulation signal to the spine of a patient, 

    PNG
    media_image3.png
    245
    706
    media_image3.png
    Greyscale

(see fig. 2 and section 6, “transcutaneous lumbar spinal cord stimulation for modification of altered neural control following spinal cord injury” at pg. 493-494).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Pimenta during or after establishment of an operative corridor thereof configured to: during the spinal procedure
, selectively operate in a transcutaneous, trans-abdominal nerve root mode configured for use with a cathode electrode disposed at spinal level L1-2 of the patient and an anode electrode disposed over the patient's abdominal midline entirely below the patient's umbilicus; while operating in the transcutaneous, trans-abdominal nerve root mode, deliver a transcutaneous, trans-abdominal stimulation signal to the spine of a patient as taught by Minassian in order to consistently and non-invasively stimulate posterior root fibers of spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the spinous processes, and large reference electrodes over the lower abdomen. Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
In regards to claim 21, Pimenta discloses a method for a spinal surgical 
procedure, the method comprising:
delivering a stimulation signal to the spine of a patient during or after establishment of an operative corridor, wherein delivery of the stimulation signal to the spine is delivered via the stimulating cathode electrode positioned on the patient and the anode electrode 178 positioned on the patient (i.e. based on an anterior spine surgery access approach, see at least  par 0059 & 0064) (see at least abstract and par 0010 & 0087);
determining a stimulation threshold intensity required to elicit at least one neuromuscular response via one or 9/11App. 14/073,772Dkt. P01543US02 more recording electrodes (176, 177) positioned on the patient at a location inferior to the surgical target site (see at least figs. 59-60 and par 0084-0090);
determining the health of the nerves during the spinal surgical procedure prior to establishment of the operative corridor (see at least par 0084-0089); and
providing an instruction to display the determined health of the nerves during the spinal surgical procedure via the display 190 (see at least abstract, figs. 57-58 and par 0084-0090).
	Pimenta discloses a method, as described above, that fails to explicitly teach a method comprising adhering a cathode electrode to skin of a patient such that the cathode electrode is positioned posteriorly on the patient with the cathode electrode at spinal level L1-2 and superior to a surgical target site; adhering an anode electrode to the skin of the patient such that the anode electrode is positioned anteriorly on the patient with the cathode electrode on the patient's abdominal midline entirely below the patient's umbilicus and superior to the surgical target site; delivering, between the cathode electrode and the anode electrode, delivering a transcutaneous, trans-abdominal stimulation signal to the spine of a patient during or after establishment of an operative corridor, wherein the stimulating cathode electrode includes a first skin 
contact surface area, wherein the anode electrode includes a second  skin contact surface area, wherein the second skin contact surface area is larger than the first skin contact surface area.
	However, Minassian is analogous prior art that teaches that it is known to provide a method comprising adhering a cathode electrode (“paravertebral electrode”) to skin of a patient such that the cathode electrode (“paravertebral electrode”) is positioned posteriorly on the patient with the cathode electrode (“paravertebral electrode”) at spinal level L2 and superior to a surgical target site; adhering an anode electrode (“abdominal electrode”) to the skin of the patient such that the anode electrode (“abdominal electrode”) is positioned anteriorly on the patient with the cathode electrode (“paravertebral electrode”) on the patient's abdominal midline entirely below the patient's umbilicus and superior to the surgical target site (see at least fig. 2A); delivering, between the cathode electrode (“paravertebral electrode”) and the anode electrode (“abdominal electrode”), a transcutaneous, trans-abdominal stimulation signal to the spine of a patient, wherein the stimulating cathode electrode (“paravertebral electrode”) includes a first skin contact surface area, wherein the anode electrode (“abdominal electrode”) includes a second skin contact surface area, wherein the second skin contact surface area is larger than the first skin contact surface area (see fig. 2 and section 6, “transcutaneous lumbar spinal cord stimulation for modification of altered neural control following spinal cord injury” at pg. 493-494).
Therefore, since the Official notice that it is known to provide position stimulating electrodes at, below or above a surgical target site in order to test different aspects of the operative corridor to localize the presence and/or proximity of nerves (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147 of US 2004/0225228), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Pimenta during or after establishment of an operative corridor thereof comprising adhering a cathode electrode to skin of a patient such that the cathode electrode is positioned posteriorly on the patient with the cathode electrode at spinal level L1-2 and superior to a surgical target site; adhering an anode electrode to the skin of the patient such that the anode electrode is positioned anteriorly on the patient with the cathode electrode on the patient's abdominal midline entirely below the patient's umbilicus and superior to the surgical target site; delivering, between the cathode electrode and the anode electrode, delivering a transcutaneous, trans-abdominal stimulation signal to the spine of a patient, wherein the stimulating cathode electrode includes a first skin contact surface area, wherein the anode electrode includes a second  skin contact surface area, wherein the second skin contact surface area is larger than the first skin contact surface area in order to consistently and non-invasively stimulate posterior root fibers of the spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the spinous processes, and large reference electrodes over the lower abdomen as taught by Minassian. Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
Claims 8-9, 15-16 & 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta (‘212) in view of Minassian further in view of Kelleher et al. (US 2004/0199084).
In regards to claim 8, Pimenta as Minassian discloses a system 170, as described above, that fails to explicitly teach a system wherein the control unit is further configured to increase a stimulation current associated with the transcutaneous, trans-abdominal stimulation signal until the at least one neuromuscular response is elicited. However, Kelleher teaches that it is known to provide a system wherein the control unit 118 is further configured to increase a stimulation current associated with the transcutaneous, trans-abdominal stimulation (see at least abstract; figs. 1-8B; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Pimenta as modified by Minassian wherein the control unit is further configured to increase a stimulation current, as taught by Kelleher, associated with the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, until the at least one neuromuscular response is elicited as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 9, Pimenta as modified by Minassian discloses a system 170, as described above, that fails to explicitly teach a system wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm. However, Kelleher teaches that it is known to provide a system wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm (see at least fig. 2; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Pimenta as Minassian wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Pimenta as modified by Minassian discloses an apparatus, as described above, that fails to explicitly teach an apparatus wherein the apparatus is further configured to increase a stimulation current associated with the transcutaneous, trans-abdominal stimulation signal until the at least one neuromuscular response is elicited. However, Kelleher teaches that it is known to provide an apparatus wherein the apparatus is further configured to increase a stimulation current associated with the stimulation signal until the at least one neuromuscular response is elicited (see at least abstract; figs. 1-8B; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Pimenta as modified by Minassian wherein the apparatus is further configured to increase a stimulation current, as taught by Kellher, associated with the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, until the at least one neuromuscular response is elicited as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Pimenta as modified by Minassian discloses an apparatus, as described above, that fails to explicitly teach an apparatus wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm. However, Kelleher teaches that it is known to provide an apparatus wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm (see at least fig. 2; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Pimenta as modified by Minassian wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 22, Pimenta as modified by Minassian discloses a method, as described above, that fails to explicitly teach a method wherein delivering the transcutaneous, trans-abdominal stimulation signal to the spine of the patient includes increasing a stimulation current associated with the transcutaneous, trans-abdominal stimulation signal until the at least one neuromuscular response is elicited. However, Kelleher teaches that it is known to provide a method comprising delivering the stimulation signal to the spine of the patient includes increasing a stimulation current associated with the stimulation signal until the at least one neuromuscular response is elicited (see at least abstract; figs. 1-8B; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Pimenta as modified by Minassian wherein delivering the transcutaneous, trans-abdominal stimulation signal to the spine of the patient, as taught by Pimenta, includes increasing a stimulation current, as taught by Kelleher, associated with the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, until the at least one neuromuscular response is elicited as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 23, Pimenta as modified by Minassian discloses a method, as described above, that fails to explicitly teach a method wherein determining the stimulation threshold intensity includes using one of a linear and a non-linear hunting algorithm. However, Kelleher teaches that it is known to provide a method wherein determining the stimulation threshold intensity includes using one of a linear and a non-linear hunting algorithm (see at least fig. 2; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Pimenta as modified by Minassian wherein determining the stimulation threshold intensity includes using one of a linear and a non-linear hunting algorithm as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 10-11 & 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta (‘212) in view of Minassian further in view of Ferree (US 2004/0225228).
In regards to claim 10, Pimenta as modified by Minassian discloses a system, as described above, that fails to explicitly teach a system wherein delivery of the transcutaneous, transabdominal stimulation signal is delivered at a position superior to the operative corridor. However, Ferree teaches that it is known to provide a system wherein delivery of the stimulation signal is delivered at a position superior to the surgical target site (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Pimenta as modified by Minassian wherein delivery of the transcutaneous, transabdominal stimulation signal, as taught by Pimenta, is delivered at a position superior, as taught by Ferree, to the operative corridor as taught by Pimenta since such a modification would amount to applying a known technique (i.e. as taught by Ferree) to a known device (i.e. as taught by Pimenta et al.) ready for improvement to achieve a predictable result such as to test different aspects of the operative corridor to localize the presence and/or proximity of nerves--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Pimenta as modified by Minassian discloses a system, as described above, that fails to explicitly teach a system wherein receiving the at least one neuromuscular response from the transcutaneous, trans-abdominal stimulation signal occurs at a position inferior to the operative corridor. However, Ferree teaches that it is known to provide a system wherein receiving the at least one neuromuscular response from the stimulation signal occurs at a position inferior to the surgical site (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Pimenta as modified by Kelleher wherein receiving the at least one neuromuscular response, as taught by Ferree, from the transcutaneous, trans-abdominal stimulation signal occurs at a position inferior, as taught by Ferree, to the operative corridor as taught by Pimenta since such a modification would amount to applying a known technique (i.e. as taught by Ferree) to a known device (i.e. as taught by Pimenta et al.) ready for improvement to achieve a predictable result such as to test different aspects of the operative corridor to localize the presence and/or proximity of nerves--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Pimenta as modified by Minassian discloses an apparatus, as described above, that fails to explicitly teach an apparatus wherein delivery of the transcutaneous, trans-abdominal stimulation signal is delivered at a position superior to the operative corridor. However, Ferree teaches that it is known to provide an apparatus wherein delivery of the stimulation signal is delivered at a position superior to the surgical site (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed the apparatus of Pimenta as modified by Minassian wherein delivery of the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, is delivered at a position superior, as taught by Ferree, to the operative corridor as taught by Pimenta since such a modification would amount to applying a known technique (i.e. as taught by Ferree) to a known device (i.e. as taught by Pimenta et al.) ready for improvement to achieve a predictable result such as to test different aspects of the operative corridor to localize the presence and/or proximity of nerves--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Pimenta as modified by Minassian discloses an apparatus, as described above, that fails to explicitly teach an apparatus wherein receiving the at least one neuromuscular response from the transcutaneous, trans-abdominal stimulation signal occurs at a position inferior to the operative corridor. However, Ferree teaches that it is known to provide an apparatus wherein receiving the at least one neuromuscular response from the transcutaneous, trans-abdominal stimulation signal occurs at a position inferior to the surgical site (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Pimenta as modified by Minassian wherein receiving the at least one neuromuscular response from the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, occurs at a position inferior, as taught by Ferree, to the operative corridor as taught by Pimenta since such a modification would amount to applying a known technique (i.e. as taught by Ferree) to a known device (i.e. as taught by Pimenta et al.) ready for improvement to achieve a predictable result such as to test different aspects of the operative corridor to localize the presence and/or proximity of nerves --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim  26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta (‘212) in view of Minassian further in view of Gharib et al. (US 2009/0054804).
Pimenta as modified by Minassian discloses a method, as described above, that fails to explicitly teach a method wherein the transcutaneous, transabdominal stimulation signal is a single pulse signal. 
However, Gharib et al. teach that it is known to provide a method wherein the stimulation signal is a single pulse signal (see at least figs. 3 & 5; par 0014 & 0108). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Pimenta as modified by Minassian wherein the transcutaneous, transabdominal stimulation signal, as taught by Pimenta, is a single pulse signal as taught by Gharib et al. in order to stimulate the lumbar region for the stimulated EMG modes comprise single pulse signals.
Claims  27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta (‘212) in view of Minassian further in view of Davis et al. (US 2010/0286554) (“Davis” hereinafter).
In regards to claim 27, Pimenta as modified by Minassian discloses a method, as described above in claim 21, that fails to explicitly teach a method further comprising: adhering a first recording electrode of the one or more recording electrodes at a muscle innervated by one or more nerves of the lumbar plexus. However, Davis teaches that it is known to provide a method comprising: adhering a first recording electrode of the one or more recording electrodes at a muscle innervated by one or more nerves of the lumbar plexus (see at least fig. 8, and par 0056, 0059-0060, 0086 & 0096). Therefore, since the Official notice that it is known to provide position stimulating electrodes at, below or above a surgical target site in order to test different aspects of the operative corridor to localize the presence and/or proximity of nerves (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147 of US 2004/0225228), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Pimenta comprising adhering the stimulating cathode electrode (“paravertebral electrode”) posteriorly at the patient’s lower back and adhering the stimulating anode electrode (“abdominal electrode”) proximate at the patient’s anterior abdominal midline below the patient’s umbilicus, as taught by Minassian, at a location superior to a surgical target site in order to test different aspects of the operative corridor to localize the presence and/or proximity of nerves, and the method further comprising: adhering a first recording electrode of the one or more recording electrodes at a muscle innervated by one or more nerves of the lumbar plexus as taught by Davis in order to locate the lumbar plexus to allow for the safe introduction of a retractor.
In regards to claim 28, Pimenta as modified by Minassian discloses a method, as described above in claim 21, further comprising: adhering a first electrode of the one or more recording electrodes proximate an adductor longus of the patient; adhering a second electrode of the one or more recording electrodes proximate a vastus medialis of the patient; and adhering a third electrode of the one or more recording electrodes proximate a vastus lateralis of the patient. However, Davis teaches that it is known to provide a method comprising positioning a first electrode of the one or more recording electrodes proximate an adductor longus of the patient; positioning a second electrode of the one or more recording electrodes proximate a vastus medialis of the patient; and positioning a third electrode of the one or more recording electrodes proximate a vastus lateralis of the patient (see at least par 0092-0094). Therefore, since Pimenta discloses a method comprising adhering EMG electrodes 177 from a harness 176 (see figs. 57-58 and par 0086-0090), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Pimenta as modified by Minassian comprising adhering electrodes as taught by Pimenta including a first electrode of the one or more recording electrodes proximate an adductor longus of the patient; a second electrode of the one or more recording electrodes proximate a vastus medialis of the patient; and a third electrode of the one or more recording electrodes proximate a vastus lateralis of the patient as taught by Davis in order to measure out L2-L4 nerve root triggered electromyogramaphic response.
Response to Arguments
Applicant's arguments filed July 20, 2021 have been fully considered but they are not persuasive. Applicant contends that the prior art of Minissian fails to teach the step of “selectively operat[ing] in a transcutaneous, trans-abdominal nerve root mode configured for use with the cathode electrode being disposed at spinal level L1-2 of the patient superior to the surgical target site and the anode electrode being disposed over the patient's abdominal midline entirely below the patient's umbilicus and superior to the surgical target site.” The Office respectfully traverses. For example, the cathode (“paravertebral electrode”) electrode(s) is/are configured to and capable of being disposed at spinal level L1-2 consistent with being electrode(s) having an adherent layer/surface. 
Applicant further contends that the prior art fails to teach “a system that is configured to provide electrical stimulation with at least one electrode disposed on the at least one retractor blade…” The Office respectfully traverses as Pimenta clearly teaches the claimed limitations as described supra.
In view of the foregoing, the rejections over at least Pimenta and Minassian are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system 170.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system 170, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system 170, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system 170, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791